Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant's election with traverse of Group I, claims 1, 4, 6, 10, 12, 36, and 39, in the reply filed on 05/04/2021, is acknowledged. The traversal is on the ground(s) that the elected Group I and Groups III, IV, and V all require that the claimed tumor antigen peptide possesses the ability to bind to an HLA. Therefore these Groups share a special technical feature that confers unity of invention. This is not found persuasive, because the technical feature that links the Groups is a protein encoded by one of the recited genes of claims 36 and 39. This technical feature does not make a contribution over the prior art in view of Inazawa et al. (US PG PUB 2007/0154915, publication date: 07/05/2007, in IDS from 12/20/2018), because Inazawa et al. teach the recited PVT1 gene. Further as indicated in the rejection of the claims under 35 U.S.C. 102(a)(1), Gray et al. (US PG PUB 2008/0312096, publication date: 12/18/2008) teach the PVT1 protein. Therefore unity of invention is lacking in the instant case. However following a prior art search for the claims of Group I, is has been determined that the subject matter of Group I overlaps significantly with the subject matter of Group III, which encompasses a complex of an HLA molecule and the tumor antigen peptide of Group I. As such claims 18, 19, and 37, which were formerly indicated as Group III, have been included in Group I and will be examined in the instant Office Action.


Claims 9, 11, 20-25, 31-34, 38, and 40-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/04/2021.
Claims 10 and 12 are currently amended.
	Claims 1, 4, 6, 10, 12, 18, 19, 36, 37, and 39 are under examination on the merits.

Claim Rejections
35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 6, 10, 12, 18, 19, 36, 37, and 39 are rejected under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to a judicial exception (natural products), specifically, tumor antigen peptides derived from PVT1, SUV39H2, ZNF724P, SNRNP40, and DYRK4, as well as HLA/tumor antigen peptide complexes. The claims are also drawn to proteins encoded by genes selected from the group consisting of PVT1, SUV39H2, ZNF724P, SNRNP40, and DYRK4. The claims do not integrate said judicial exception into a practical application, and the claims do not recite additional elements that amount to significantly more than said judicial exception.

Step 1 - Following a determination of the broadest reasonable interpretation of a claim, is the claim drawn to a process, machine, manufacture, or composition of matter? If the answer to this inquiry is “Yes,” the analysis moves on to step 2A.
Step 2A - A two-prong analysis. For prong one, does the claim recite an abstract idea, law of nature, or natural phenomenon? If “Yes,” the analysis proceeds to prong two, which asks whether the claim recites additional elements that integrate the judicial exception into a practical application. If “No,” the analysis moves on to step 2B.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? If “No,” the claim is not eligible subject matter under 35 U.S.C. 101.
In the instant case, the claims are drawn to a composition of matter, so the answer to Step 1 is “Yes.”
With respect to prong one of Step 2A, at Example 1 of the published Application, Applicant discusses methods of isolating and identifying peptides that bind to HLA-A24. At Example 3, Applicant discloses that said methods revealed that PVT1, SUV39H2, ZNF724P, SNRNP40, and DYRK4 are cancer testis antigens. At Example 4, Applicant discloses five natural antigen peptides, SEQ ID NO(s): 1-5, which are derived from PVT1, SUV39H2, ZNF724P, SNRNP40, and DYRK4, respectively, and each of said five natural antigen peptides demonstrated high binding to HLA-A24. Applicant indicates at Example 4 that said five natural antigen peptides may be useful as targets for immunotherapy. Therefore SEQ ID NO(s): 1-5, which are natural tumor antigen peptides derived from PVT1, SUV39H2, ZNF724P, SNRNP40, 
With respect to prong two of Step 2A, the answer is “No,” because the claims do not recite additional elements that integrate the judicial exception into a practical application.
With respect to Step 2B, the answer is “No,” because the claims do not recite additional elements that amount to significantly more than the judicial exception.
Therefore the claims are not eligible subject matter under 35 U.S.C. 101.

35 U.S.C. 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 36 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray et al. (US PG PUB 2008/0312096, publication date: 12/18/2008).

Therefore all of the limitations of claims 36 and 39 are met by Gray et al.

35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 10, 12, 18, 19, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. To satisfy Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 	
The claims are drawn to a tumor antigen peptide or a motif-substituted product thereof, the tumor antigen peptide comprising 8 to 14 consecutive amino acids in an amino acid sequence of a protein encoded by a gene selected from the group consisting of PVT1, SUV39H2, ZNF724P, SNRNP40, and DYRK4, and having the ability to bind to an HLA. The claims are also drawn to an associated HLA/tumor antigen peptide complex that comprises said tumor antigen peptide. The instant disclosure describes five peptides that meet the limitation of a tumor antigen peptide comprising 8 to 14 consecutive amino acids in an amino acid sequence of a protein encoded by a gene selected from the group consisting of PVT1, SUV39H2, ZNF724P, SNRNP40, and DYRK4, specifically the tumor antigen peptides of SEQ ID NO(s): 1-5. However the claims are drawn to a genus of tumor antigen peptides comprising 8 to 14 consecutive amino acids in an amino acid sequence of a protein encoded by a gene selected from the group consisting of PVT1, SUV39H2, ZNF724P, SNRNP40, and DYRK4. Even though Applicant has disclosed five species within said genus, the specification does not provide adequate written description for the entire claimed genus, because one skilled in the art would be unable to immediately envision, recognize, or distinguish at least most of the members comprised within the genus claimed. Specifically in the absence of empirical determination, one skilled in the art would be unable to envision which peptides that comprise 8 to 14 consecutive amino acids in an amino acid sequence of a protein encoded by a gene selected from the group 
At [0004], the published application defines a tumor antigen peptide as a peptide that is recognized by cytotoxic T cells (CTLs) as a complex of said peptide and an MHC class I antigen, which is called an HLA class I antigen in humans. Upon the recognition of tumor cells that present a tumor antigen peptide bound to HLA class I, CTLs act to attack and destroy said tumor cells. At Example 1 of the published Application, Applicant discusses methods of isolating and identifying peptides that bind to HLA-A24, and at Example 4, Applicant discloses five natural antigen peptides, SEQ ID NO(s): 1-5, which are derived from PVT1, SUV39H2, ZNF724P, SNRNP40, and DYRK4, respectively, and each of said five natural antigen peptides demonstrated high binding to HLA-A24. Based upon these teachings, it is submitted that in the absence of the methodologies detailed by Applicant, one skilled in the art would not be able to readily envision which peptides that comprise 8 to 14 consecutive amino acids in an amino acid sequence of a protein encoded by a gene selected from the group consisting of PVT1, SUV39H2, ZNF724P, SNRNP40, and DYRK4 function as tumor antigen peptides, because absent experimental determination, one skilled in the art would be unable to predict which peptides comprised within PVT1, SUV39H2, ZNF724P, SNRNP40, and DYRK4 are capable of binding to an HLA molecule and stimulating the activity of T cells.
Accordingly it is submitted that the skilled artisan could not immediately envision, recognize, or distinguish at least most of the members of the genus to which the claims are directed, and therefore the specification would not reasonably convey to the skilled artisan that Applicant was in possession of the claimed invention at the time the application was filed.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/NELSON B MOSELEY II/Examiner, Art Unit 1642